DETAILED ACTION
	The Amendment filed on 03/12/2021 has been entered. Claim(s) 1, 4-6, 8, and 9 has/have been amended, claim(s) 10-24 has/have been cancelled, and claim(s) 25-39 has/have been added. Therefore, claims 1-9 and 25-39 are now pending in the application.
Response to Amendment
The previous claim objections have been withdrawn in light of applicant's amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 30, 35, and 36, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLeod et al. (U.S. Patent No. 4,125,981).
 As per claim 30, MacLeod et al. teaches a method of forming a building structure (abstract), comprising: providing a first layer of flexible, drapable fabric (mesh 46-left), wherein the first layer of flexible, drapable fabric is arranged in a first preselected shape (figure 2); applying a first fixing material (concrete 50-left) to the first layer of flexible, drapable fabric (figure 2) to fix the shape of the first layer of flexible, drapable fabric (it is understood that once the concrete has set the flexible layer would be fixed), wherein applying the first fixing material to the first layer of flexible, drapable fabric results in a first self-supporting shell that is structurally adapted to hold the first preselected shape 
As per claim 35, MacLeod et al. teaches applying the first fixing material to the first layer of flexible, drapable fabric is performed in situ (it is understood that the material is applied in situ; abstract).  
As per claim 36, MacLeod et al. teaches a method of forming a building structure (abstract), comprising: forming a distinct, separate non-linear reinforcing structure (30) into a framework (figure 2); deploying a first layer of flexible, drapable fabric (mesh 46-left) over the framework (figure 2), wherein the first layer of flexible, drapable fabric deployed over the framework is arranged in a first preselected shape (figure 2); and applying a first fixing material (concrete 50-left) to the first layer of flexible, drapable fabric (figure 2) to fix the shape of the first layer of flexible, drapable fabric into the first preselected shape (it is understood that once the concrete has set the flexible layer would be fixed), wherein applying the first fixing material to the first layer of flexible, drapable fabric results in a first self-supporting shell that is structurally adapted to hold the first preselected shape and to bear both applied tensile and applied compressive loading sufficient for the shell to be a structural member as a mold or finished assembly .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 25, 38, 29, and 37, is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod et al. (U.S. Patent No. 4,125,981) in view Schupack (U.S. Patent No. 4,617,219).
As per claim 1, MacLeod et al. teaches a method of forming a building structure (abstract), comprising: providing a first layer of flexible, drapable fabric (mesh 46-left), wherein the first layer of flexible, drapable fabric is arranged in a first preselected shape (figure 2); applying a first fixing material (concrete 50-left) to the first layer of flexible, drapable fabric (figure 2) to fix the shape of the first layer of flexible, drapable fabric into the first preselected shape (it is understood that once the concrete has set the flexible layer would be fixed), wherein applying the first fixing material to the first layer of flexible, drapable fabric results in a first self-supporting shell that is structurally adapted to hold the first preselected shape and to bear both applied tensile and applied compressive loading sufficient for the shell to be a structural member as a mold or 
MacLeod et al. fails to disclose the fabric comprising tensile load bearing fibers.
Schupack discloses reinforced fabric concrete structures (abstract) with tensile load bearing fibers (col. 8, lines 20-25).
Therefore, from the teaching of Schupack, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the reinforced structure of MacLeod et al. to include tensile load bearing fibers, as taught by Schupack in order to provide a further means of reinforcing the assembly to provide a more durable structure.

As per claim 3, MacLeod et al. teaches the first layer of flexible, drapable fabric is a component of an exoskeleton (it is understood that the first layer, once cured, would be capable of functioning as a component of an exoskeleton).  
As per claim 6, MacLeod et al. teaches applying a cementitious material to the first layer of flexible, drapable fixed fabric (it is understood that the concrete 50 is cementitious).  
As per claim 25, MacLeod et al. teaches applying a distinct, separate non-linear reinforcing structure (30) over the first self-supporting shell (figure 2), wherein applying the second layer of flexible, drapable fabric over the first self-supporting shell includes applying the second layer of flexible, drapable fabric over the distinct, separate non-linear reinforcing structure (figure 2) such that the distinct, separate non-linear reinforcing structure lies between the first and second shells (figure 2).  
As per claim 28, MacLeod et al. teaches forming a distinct, separate non-linear reinforcing structure (30) into a framework (figure 2), wherein providing the first layer of flexible, drapable fabric arranged in the first preselected shape comprises deploying the first layer of flexible, drapable fabric over the distinct, separate non-linear reinforcing structure (figure 2), wherein applying the second layer of flexible, drapable fabric over the first self-supporting shell includes applying the second layer of flexible, drapable fabric over the distinct, separate non-linear reinforcing structure (figure 2) such that the 
As per claim 29, MacLeod et al. teaches applying the first fixing material to the first layer of flexible, drapable fabric is performed in situ (it is understood that the material is applied in situ; abstract).  
As per claim 37, MacLeod et al. teaches applying a second layer of flexible, drapable fabric (mesh 46-right) over the distinct, separate non-linear reinforcing structure (figure 2); and applying a second fixing material (concrete 50-right) to the second layer of flexible, drapable fabric (figure 2) to fix the shape of the second layer of flexible, drapable fabric into a second preselected shape (it is understood that once the concrete has set the flexible layer would be fixed), wherein applying the second fixing material to the second layer of flexible, drapable fabric results in a second shell that is structurally adapted to hold the second preselected shape and to bear both applied tensile and applied compressive loading (it is understood that once the concrete has set it would result in a second shell that is structurally adapted to hold the second preselected shape and to bear both applied tensile and applied compressive loading).  
MacLeod et al. fails to disclose the fabric comprising tensile load bearing fibers.
Schupack discloses reinforced fabric concrete structures (abstract) with tensile load bearing fibers (col. 8, lines 20-25).
.
Claim(s) 4, 5, and 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod et al. (U.S. Patent No. 4,125,981) in view Schupack (U.S. Patent No. 4,617,219), and further in view of Bull (WO 2007/053038 A1).
As per claim 4, MacLeod et al. as modified fails to disclose adding basalt fibers or filaments to the first fixing material prior to applying the first fixing material to the first layer of flexible, drapable fabric.  
Bull discloses a reinforcement for concrete (abstract) including adding basalt fibers or filaments to the first fixing material (page 4, lines 25-30) in the combination, it is obvious that this would be added prior to applying the first fixing material to the first layer of flexible, drapable fabric since it requires mixing the concrete.  
Therefore, from the teaching of Bull, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the modified reinforced structure of MacLeod et al. to include adding basalt fibers or filaments to the first fixing material prior to applying the first fixing material to the first layer of flexible, drapable fabric, as taught by Bull in order to provide a further means of reinforcing the assembly to provide a more durable structure.

 As per claim 7, MacLeod et al. fails to disclose adding basalt fibers or filaments to the cementitious material.  
Bull discloses a reinforcement for concrete (abstract) including adding basalt fibers or filaments to the first fixing material (page 4, lines 25-30).  
Therefore, from the teaching of Bull, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the modified reinforced structure of MacLeod et al. to include adding basalt fibers or filaments to the cementitious material, as taught by Bull in order to provide a further means of reinforcing the assembly to provide a more durable structure.
As per claim 8, MacLeod et al. as modified in view of Bull discloses the basalt fibers or filaments are permanently deformed by kinking, bending, flattening or formed into loops prior to being added to the at least one of the first or second fixing materials (formed into loops; page 4, lines 25-30 of Bull).
As per claim 9, MacLeod et al. as modified fails to disclose adding an expanded material to the first fixed fabric.
Schupack discloses reinforced cement structures (abstract) including adding an expanded material (col. 6, lines 20-25) to the first fixed fabric (abstract).
Therefore, from the teaching of Schupack, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the modified .
Claim(s) 26 and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod et al. (U.S. Patent No. 4,125,981) in view Schupack (U.S. Patent No. 4,617,219), and further in view of Fontaine (U.S. Patent No. 3,506,746).
As per claims 26, MacLeod et al. as modified fails to disclose deploying a framework comprising spaced apart supports; and arranging the first layer of flexible, drapable fabric on the framework such that the first layer of flexible, drapable fabric takes on the first preselected shape for receiving the first fixing material that results in the first self-supporting shell.  
Fontaine discloses a method for making architectural structures (title) including deploying a framework (27, 28, 29, 32, 33) comprising spaced apart supports (figure 2); and arranging the first layer of flexible, drapable fabric (mesh 38) on the framework (figure 2) such that the first layer of flexible, drapable fabric takes on the first preselected shape for receiving the first fixing material (filling material) that results in the first self-supporting shell (col. 1, lines 40-50).  
Therefore, from the teaching of Fontaine, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the modified reinforced structure of MacLeod et al. to include deploying a framework comprising spaced apart supports; and arranging the first layer of flexible, drapable fabric on the framework such that the first layer of flexible, drapable fabric takes on the first preselected shape for receiving the first fixing material that results in the first self-
As per claims 27, MacLeod et al. as modified in view of Fontaine discloses removing the framework from the first self-supporting shell prior to application of the distinct, separate non-linear reinforcing structure over the first self-supporting shell (removing said supporting elements and their fixing means after solidification of said shell; col. 1, lines 35-40 of Fontaine).  
Claim(s) 31 and 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod et al. (U.S. Patent No. 4,125,981) in view of Fontaine (U.S. Patent No. 3,506,746).
As per claims 31, MacLeod et al. fails to disclose deploying a framework comprising spaced apart supports; and arranging the first layer of flexible, drapable fabric on the framework such that the first layer of flexible, drapable fabric takes on the first preselected shape for receiving the first fixing material that results in the first self-supporting shell.  
Fontaine discloses a method for making architectural structures (title) including deploying a framework (27, 28, 29, 32, 33) comprising spaced apart supports (figure 2); and arranging the first layer of flexible, drapable fabric (mesh 38) on the framework (figure 2) such that the first layer of flexible, drapable fabric takes on the first preselected shape for receiving the first fixing material (filling material) that results in the first self-supporting shell (col. 1, lines 40-50).  
Therefore, from the teaching of Fontaine, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the reinforced 
As per claims 32, MacLeod et al. in view of Fontaine discloses removing the framework from the first self-supporting shell prior to application of the distinct, separate non-linear reinforcing structure over the first self-supporting shell (removing said supporting elements and their fixing means after solidification of said shell; col. 1, lines 35-40 of Fontaine).  
Claim(s) 33, 34, 38, and 39, is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLeod et al. (U.S. Patent No. 4,125,981) in view of Bull (WO 2007/053038 A1).
As per claims 33 and 38 MacLeod et al. fails to disclose adding basalt fibers or filaments to the cementitious material.  
Bull discloses a reinforcement for concrete (abstract) including adding basalt fibers or filaments to the first fixing material (page 4, lines 25-30).  
Therefore, from the teaching of Bull, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the modified reinforced structure of MacLeod et al. to include adding basalt fibers or filaments to the cementitious material, as taught by Bull in order to provide a further means of reinforcing the assembly to provide a more durable structure.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) MacLeod et al. (U.S. Patent No. 4,125,981), Bull (WO 2007/053038 A1) and Fontaine (U.S. Patent No. 3,506,746) have been added to overcome the newly added limitations. Applicant’s argument that previous reference Dumlao fails to disclose a second layer of fabric was found persuasive and the Dumlao reference has been withdrawn. 
Applicant's arguments and amendments have been considered but are not persuasive. Applicant’s argument that the 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633